 CHANTICLEER, INC.241This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If members have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 500 Book Building, 1249 Washington Boulevard,Detroit,Michigan 48226, Telephone 226-3200.Chanticleer,Inc. andMeat Cutters,Packinghouse Workers &Food Handlers District Union Local#657, Amalgamated MeatCutters & Butcher Workmen of North America,AFL-CIO.Cases 12-CA-3267 and 3323.October 21, 1966DECISION AND ORDEROn March 2, 1966, Trial Examiner Owsley Vose issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended dismissal as to them. Thereafter, the General Counsel andRespondent filed exceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and finds merit in certain of the exceptions filed. Wetherefore adopt the Trial Examiner's findings, conclusions, andrecommendations, with the following additions and modifications.'In view of our conclusions herein, we find that the Respondent'swithdrawal of thediscount meat-buying privilege,the change of employee Dozier's reporting time,and thechange of employee Rams' work shift, violated Section 8(a) (5), as well as Section8(a) (1), of the National Labor Relations Act, as amended.161 NLRB No. 19.264-188-67-vol. 161-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Trial Examiner found that the Respondent withdrew itsemployees' privilege to purchase meat at a discount in retaliation forengaging in union activities, thereby violating Section 8 (a) (1) of theAct.We agree.Shortly after the employees signed union cards, according toemployee Thomas Howell's credited testimony, General ManagerKreske told him that "the boys had messed up everything and the oldman (Armistead) won't let you purchase any more meat." EmployeeJerome Dozier testified that he asked Supervisor Simek why theemployees could no longer purchase meat at a discount and Simekreplied, "I don't know, there is a big mess on up in the office and theplace is all messed up." Employees Victor Rams, James Fulton 2Bernado Ruano, and Willis Brown also testified to the same effect.It is clear from the record evidence that, prior to the Union'srequest for recognition and bargaining, the Respondent's employeeshad enjoyed, for a considerable period of time, the privilege of buy-ing meat at a discounted price, and that this privilege had never beenwithdrawn for any reason. The record further establishes that thisprivilege was considered by the employees to be, and in fact was, ofappreciable monetary value, amounting to approximately a 15 to 20percent discount.In view of the foregoing, including the fact that the withdrawal ofthe meat-buying privilege was unprecedented, that the withdrawaloccurred shortly after the Respondent became aware of the unionactivity, and that both General Manager Kreske and SupervisorSimek referred to a "big mess .... up in the office," we agree withthe Trial Examiner that Respondent's conduct was in retaliationagainst its employees for seeking union representation and, accord-ingly, violated the Act.2.The record shows that shortly after Dozier was employed,arrangements were made for him to report at a later time than theregular work shift 2 days a week, because of his church duties as apracticing minister, and that Dozier had exercised this privilege foralmost 2 years. After the Union submitted its demand with photo-copies of union authorization cards, including Dozier's, Respondentcanceled this arrangement. Dozier testified without contradiction thatSimek attributed this cancellation to a big mess going on up in theoffice ...."The Trial Examiner concluded that Dozier's testimony was toocryptic to support the alleged violation in the absence of antiunionthreats and open hostility toward the Union. However, in view of the2 Fulton testified that "the day before I went out on strike I got some meat to take ithome and he(Supervisor Hussey)said that I couldn't take it home."Fulton asked Hus-sey why and Hussey told him that ". . . we wouldn't be able to buy any more meat fromthe company." CHANTICLEER, INC.243timing of the revocation of Dozier's long-established privilege andthe fact that Simek's aforestated reason was identical to Kreske'sexplanation to employee Howell for canceling the employees' meatdiscounts, we find that the Respondent's action constituted a reprisalagainst Dozier for engaging in union activities, in violation of Sec-tion 8 (a) (1) of the Act.3.The Trial Examiner also found the evidence too cryptic to estab-lish that the Respondent unlawfully changed the work shift ofemployee Victor Rams. We do not agree.The Respondent makes changes in its work shift assignments as itsbusiness needs require. The record shows, however, that, in rearrang-ing work schedules in the past, Respondent made an effort to ascertainand accommodate the shift preferences of the individual employees,and not until the case of Victor Rams did Respondent ever direct anemployee either to work a different shift or quit. Rams testified thatSimek told him on this occasion, "I'm going to tell you this once andfor all. Victor, come over here. I am going to put you on the nightshift and if you like it its [sic] all right and if you don't like it .. .you can go home." Rams was the principal employee proponent of theUnion, and Simek's ultimatum to him occurred shortly after theUnion had submitted Rams' and other employees' authorization cardsin support of its requested recognition. As in the incident involvingDozier, Rams' testimony was not contradicted by the Respondent orotherwise discredited by the Trial Examiner.The Respondent's conduct toward Rams, following shortly afterthe Union's bargaining demand, manifests a clear departure from itspast practice of accommodating to employee shift preference. We areof the opinion that this was another instance of retaliation byRespondent because of, and to discourage further union membershipand activity. Accordingly, we find that the change of Rams' workshift was violative of Section 8(a) (1) of the Act.4.The record establishes, and the Trial Examiner found, that as ofJune 7, the Union represented a majority of the Respondent's employ-ees in the appropriate unit, and that on that date it requested recog-nition.Without deciding whether the Respondent was justified inrefusing to extend recognition on June 7, the Trial Examiner foundthat when a majority of the employees struck and picketed on andafter June 18, the Respondent could not validly assert a good-faithdoubt regarding the Union's representative status. Therefore, he con-cluded that the Respondent violated Section 8(a) (5) on and afterJune 18. While we agree with the Trial Examiner's conclusion thatthe Respondent's refusal to recognize and bargain with the Union wasnot in good faith, we find that such unlawful conduct dates fromJune 7 when the Union's initial demand was made. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that upon receipt of the Union's recognitiondemand, accompanied by photocopies of authorization cards profferedas proof of majority status, the Respondent embarked on a course ofretaliatory action because "the boys had messed up everything," suchconduct constituting a "consistent and flagrant pattern of unlawfulconduct" 3 which had a significant impact on the entire employee com-plement.4Thus,Respondent unlawfully changed the respectivereporting time and work shift assignment of two union supportersand it also withdrew, for antiunion reasons, the substantial discountprivileges of all employees. In addition to the foregoing, the grantingof preferred treatment to the nonstrikers and striker replacements andthe failure to immediately reinstate strikers upon their request fur-ther manifest a pattern of discriminatory actions taken against thoseemployees who supported the Union. Accordingly, we find that theRespondent's refusal to recognize and bargain with the Union onJune 7 was not motivated by a good-faith doubt, but by rejection ofthe collective-bargaining principle, and a desire to gain time withinwhich to undermine the Union and dissipate its majority throughunlawful action. Accordingly, we find that the Respondent violated'Section 8(a) (5) of the Act when it refused to recognize and bargainwith the Union on June 7.55.We also find, in agreement with the Trial Examiner, that theRespondent violated Section 8(a) (1) and (5) of the Act respectingthe change in wages and working conditions of the nonstrikers andstriker replacements; that the strike was an unfair labor practicestrike caused by Respondent's unlawful refusal to bargain; and thatRespondent violated Section 8 (a) (3) by its delay in reinstatingstrikers and further violated 8(a) (1) and (5) by dealing with theindividual strikers in these respects.The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Amend 1(e) of the Recommended Order to read as follows.[" (e)Discontinuing its employees' privilege of buying meat at adiscount, or any other employee privilege, and changing its employ-ees'work shifts or reporting time because of the employees' unionactivities."[2.Add the following as paragraph 2(c), the present paragraphs2(c), (d), and (e) being consecutively relettered:["(c)Reinstate the employees' privilege of purchasing meat at thediscount which existed prior to the advent of the union activity."SeeUnited Mineral & Chemical Corporation,155 NLRB 1390,footnote 9.CompareHammond& Irving, Incorporated,154 NLRB 1071,andHarvard CoatedProductsCo., 156 NLRB 162.5N L R.B. v.Joy Silk Mills,Inc.,85 NLRB1263, enfd.185 F.2d 732 (C A.D.C.),cert.denied 341 U.S. 914. CHANTICLEER, INC.245[3.Amend paragraph 4 of the Appendix to read as follows :[`VE WILL NOT discontinue our employees' privilege of buyingmeat at a discount, or any other employee privilege, and changeour employees' work shifts or reporting times because of theirunion activities.[4.Add the following as a new paragraph to the Appendix:[IVE WILL reinstate the employees' privilege of purchasing meatat the discount which existed prior to the advent of the unionactivity.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese cases,heardbefore Trial ExaminerOwsley VoseinMiami, Florida, onNovember 11 to 14, 1965,pursuant to charges filed on the preceding June 18 andJuly 30,1965, and a consolidated complaint issued on August4,1965,presentquestionsas to whether the Respondent refused tobargain collectivelywith theChargingParty (hereinafter called theUnion),in violation of Section 8(a)(5)and (1)of the National LaborRelationsAct, andwhether it refused to reinstateunfair labor practice strikers,in violation of Section 8(a)(3) and(1) of the Act.Uponthe entire record,includingmy observation of the witnesses,and afterdue considerationof the briefs filed by theGeneral Counsel and the Respond-ent, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Florida corporation,is engaged in the wholesale distributionofmeat,poultry, andprovisions atMiami,Florida.The Respondent annuallypurchases more than$50,000 worthof products and supplies from points locatedoutside ofFlorida.Uponthese facts, I find,as the Respondent admits, that it isengaged in commercewithin themeaning of Section 2(6) and(7) of the Act,and that it will effectuate the policies of theAct to assertjurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDMeat Cutters, PackinghouseWorkers & Food Handlers District Union, Local657,Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO, the Charging Party, is a labororganizationwithin themeaning of Sec-tion 2(5) of the Act.HI. THE UNFAIR LABOR PRACTICESA. Background1.The 1962 representation proceedingOn July 12, 1962,in a representation proceeding initiated by the Union (Case12-RC-1483),the Regional Director issued a Decision and Direction of Electionin which he determined the following bargaining unit of the Respondent's employ-ees to be appropriate for the purposes of collective bargaining:All employees of Employer at its Miami,Florida,plant, including truckdrivers,platform men (shipping clerks and warehousemen),and meat depart-ment employees,but excluding salesmen,office clerical employees,guards andsupervisors as defined in the Act.In his Decision and Direction of Election,theRegionalDirector'consideredwhether several employees were supervisors,including two whose supervisorystatus is in issue in this case,Paul Simek and Howard Hussey.Afterstating thefactswith respect to their supervisory status as adduced in that case,the RegionalDirector determined that they were not supervisors. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union won the election and was duly certified as the exclusive bargainingrepresentative of the employees in the above-described unit. In the bargainingwhich followed, the Union did not succeed in obtaining a collective-bargainingcontract.2.The 1965 organizational activityAbout the middle of May 1965, Victor Rams, a butcher employed by theRespondent, consultedGeraldGreenfield, the president of the Union, aboutorganizing the Respondent's employees. Greenfield gave Rams about 20 bargain-ing authorization cards and told him that the signatures of a majority of theRespondent's employees would have to be obtained before the Union would takeany further action.Rams and other employees to whom he gave cards were successful in obtain-ing signatures on 11 cards by May 25, 1965. One of these was the card of Wal-terDials which was signed on Dials' behalf by Jerome Dozier at Dials' request.The employees from whom bargaining authorizations were obtained are asfollows:Willie BrownThomas HowellJames ScottWalter DialsAbraham JohnsonBernardo RuanoJerome DozierVictor RamsLawrence SlappyWillie HillAlex SmithThe Respondent concedes the authenticity of the signatures on the cards of allof the employees above-mentioned exceptWalterDials.The Respondent con-tends that the validity of Dials' card "is seriously suspect" because of the con-fusion in the testimony concerning the circumstances under which it was signed.However, I conclude that Dials' testimony regarding the signing of the card isentitled to credit, and that Dials' card thus signed by Dozier in Dials' behalfconstituted a valid authorization card. In any event, in the view of this case here-inafter taken by me, it is immaterial whether Dials' first card be taken into con-sideration, since he openly displayed his adherence to the Union by ceasing workwith the other striking employees on June 18 and by participating in thepicketing.B. The refusal to bargain collectively in violation ofSection 8(a) (5) of the Act1.The Respondent's refusal to recognize the Uniona.Sequence of eventsOn June 5, 1965, Greenfield, the union president, sent the following letter toMadison Armistead, the Respondent's president.Dear Mr. Armistead:In accord with existing rules, regulations and proceduresas promulgatedby the National Labor Relations Board we take this means of advising youthat the above named labor union represents a majority of the employees inyour employ who would come under the jurisdiction of this local union. Inorder to avoid the problems encountered in the previous case 12-RC-1483we are enclosing copies of the original union authorization cards which havebeen properly signed by your employees. These would clearly indicate thatyour employees have designated the Meat Cutters and Packinghouse Work-ersUnion Local #657 (see letterhead above) to represent them as sole bar-gaining agent with respect to wages, hours, and other terms and conditionsof employment.Iwould also like to point out that we are seeking immediate recognitionof the union as the first step in collective bargaining procedures and that wealso seek the same, type of bargaining unit previously upheld by the Board;namely; ALL EMPLOYEES OF THE EMPLOYER AT ITS MIAMI PLANT,INCLUDING TRUCK DRIVERS, PLATFORM MEN (shipping clerks) and(warehousemen), and meat department employees, but excluding salesmen,office clerical employees, guards and supervisors as defined in the Act.In order that you have a -reasonable opportunity to study this request forrecognition and bargaining rights I have set aside the entire day of Mon-day, June 14th 1965 for proposed meetings on the subject matter containedherein. I have set aside a meeting room at the Hotel Everglades but wouldbe willing to meet with you at another place that you might suggest. Willyou kindly advise my office by telephone, telegram or letter what time would CHANTICLEER, INC.247be most convenientfor you.If I am unavailable for the telephone our officesecretary has the authority to make any necessary change in time or meet-ing place.Iwould further suggest that you refrain from any unlawful or illegal inter-ference in regard to employees'rights as guaranteedby law,such as; offeringchanges in wages, hours, and other conditions of employment;or by anintimidation,threats or coercive actions and that the status quo be main-tained pending further correspondence and discussion between us.May Ihear fromyou as soon as possible regarding these requests.Enclosure:copies of 11 Union authorization cards.Verytruly yours,Gerald GreenfieldThis letter, whichwas received by the Respondent on June 7, contained photo-copies of the 11 cards designatingtheUnion "as sole bargaining agent" of thesigners thereof.By its terms, the Union's letter of June 5 constituted a continuingrequest for recognition and bargaining.As of June 7, 1965,there were 19 employees in the appropriate unit, accord-ing to theUnion'sposition regarding the unit, or 21 employees in the appro-priateunit,according to the Respondent'sposition.The disagreeiment betweenthe parties revolves around the status of Paul Simek and Howard Hussey, whowere foundby theRegional Director in the 1962 representation proceeding, to benonsupervisory employees.'Armisteadreplied to Greenfield's letter of June 5, on June10.Thetext of hisletterfollows:DearMr. Greenfield:I have your letter of June5th, 1965,with your request that I sit downand talk to you about a contract.You say thatyou have cards signedby a majorityof my employees andon this basis believe that you represent them.As youand I both know, cardssuch as you sent me-so-called authorization cards-are notoriously unre-liable to indicate employees'truewishes.Also it is myunderstanding thatthere are many factorswhichmust be considered in determining whetherthe cards were even validly signed.I hope you agree with me in my feeling that the best way to determinethe true wishesofmyemployees is to hold a secret election conducted bytheNATIONAL LABOR RELATIONS BOARD.In this regard,Imightsuggestyou file a petition for an election,or if you for any reason don'twant to,please let me know and I will contacttheNATIONAL LABORRELATIONSBOARD concerning an election.Very truly yoursCHANTICLEER, INC.(S)MadisonArmisteadMADISON ARMISTEAD,PresidentOn June 14, Greenfield answered Armstead's letter asfollows:Dear Mr. Armistead:Thank you for your letter of June 10, 1965.I strongly disagree with your feelings that an election conducted by theNLRB is the best way to determine whether this Union has been selected thebargaining agent for your employees. The authorization cards we sent youwere freely and voluntarily signed by a majority of your employees, and anelection can only duplicate what these cards were intended to do, that is proveto you our majority status.Since you have indicated nothing but general feelings and opinions about thevalidity of authorization cards, we do not believe that you can have any bonafide doubt as to the validity of these cards. For this reason we again demandrecognition and offer to meet with you at any reasonabletimeand place.I understand that Alex B. Smith was fired by you last week. Since he wasone of our strong Union adherents and since you have no just cause for dis-charging him, we demand his immediatereinstatementwith back pay.1 Subsequently, after consulting with its attorney, the Respondent took the positionthat an additional employee, Joan Falk, was a plant clerical employee,and as such wasin the appropriate unit making a total of 22 employees in the unit as of thisdate, ac-cording to the Respondent. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnless positive action is taken on these demands by the end of this week,we will be forced to use whatever remedies the law allow us.Yours truly,Gerald Greenfield,PresidentIn a letter written to Greenfield the next day, Armistead again expressed doubtsabout the reliability of authorization cards, stating the belief that they frequentlyresulted from the union "pressure" and not from any true desire for union repre-sentation, and again suggested an NLRB election. Armistead offered in the letter todiscuss Alex Smith's dishcarge with Greenfield.Greenfield and Al St. Germain, a representative of the Union, went to theRespondent's office on June 16 and talked with Armistead. Greenfield brought uptwo matters for discussion. The first was the reinstatement of Alex Smith, whomGreenfield asserted had been discharged for union activity. Armistead denied thisand explained the Respondent's reasons for discharging Smith.2 Greenfield thenstated he thought that by this time that the Union had demonstrated that it repre-sented a majority of the Respondent's employees 3 and again requested recognitionof the Union. Armistead again stated that he did believe that the Union rep-resented a majority and that he.wanted an NLRB election. Greenfield refused thissuggestion, saying that the Union,had been through this process before and was notgoing to do it again. Greenfield then stated to Armistead that if he wanted any fur-ther proof of majority status he could call the employees in the office and ask themwhether they wanted union representation. Armistead refused to do S0.4 Greenfieldinquired as follows: "If this isn't satisfactory what do I have to do, Mr. Armistead,call them out on strike in front so you can count them in order for you to believethat we do represent a majority." Armistead replied, "You do what you think isright and I will do what I think is right." However, Armistead agreed that hewould consult his attorney and call Greenfield the next day.The next afternoon, Thursday, June 17, Armistead called Greenfieldon the tele-phone and informed him that the Respondent would neither reinstate Smith norrecognize the Union. Greenfield replied that in that event "we have no alternativebut to take action to enforce our demands."In the meantime Ray Muller, the Respondent's attorney, had filed with theBoard's Miami, Florida, Branch Office a petition for an election. This was receivedby the Branch Office on June 17.On the evening of June 17 Greenfield held a union meeting in a vacant parkinglot across the street from the plant. In attendance were all 11 of the original sign-ers of authorization cards, including Alex Smith, who had been terminated on June 10.In addition, James Fulton and 'Leroy Lester, two other of the Respondent'semployees, were also present. Both Fulton and Lester signed authorization cardsat this meeting. It became known at this meeting that Walter Dials had not per-sonally signed the card which had been submitted to the Respondent in his behalf,but that Jerome Dozier had done so at Dials' request. At the suggestion of Green-field and Victor Rams, Dials signed another card at this meeting on June 17.Greenfield informed the men at the meeting that the Respondent had refused torecognize the Union that, "they had reached the end of -the line" and that "therewas no further way to enforce their demand" than "to go out on strike and to onceand for all prove to Armistead that we represented the employees." Greenfield sug-gested that the employees go out on strike the next morning, Friday, June 18. Avote was taken among the employees and they voted unanimously to go out onstrike early the next morning. Since two of the drivers were scheduled to leave theplant on their runs around 3 a.m., it was decided that all of the union adherentswould meet at the plant at 3 a.m.Pursuant to this understanding, all 12 employees who had signed cards and hadattended the meeting the night before, plus Alex Smith who had been terminatedon June 10, appeared at the plant at 3 a.m. on Friday, June 18. The drivers whowere scheduled to go to work around 3 a.m. did not go into the plant.2 Although the Union had alleged in its original charge that the discharge of AlexSmith violated Section 8(a) (3) and (1) of the Act, the General Counsel, after investiga-tion declined to include any allegation respecting Smith in his original complaint3This was apparentlya referenceto the fact that pursuant to Greenfield's suggestionat a union meeting on June 14, a number of the employees had been wearing union but-tons in the plant for a day or so.4 This is Greenfield's testimony. Armistead testified that lie did not think that Green-fieldhad suggested calling the men in in order to ascertain their desires for unionrepresentation. I believe that Greenfield's recollection is more accurate on this point. CHANTICLEER, INC.249Driver Hill and Brown walked back and forth adjacent to the plant delivery plat-form. The other 10 union adherents were eithersitting in cars in the area or mil-ling around in the street in front of the plant.5Howard Hussey, the shipping clerk in charge of shipping at night notified Armi-stead of these developments. Armistead hurried to the plant and arrived between 4and 4:30 a.m. After first checking in the plant office, Armistead approached bothHill and Brown. Union President Greenfield was standing nearby. Armistead askedeach man if he were goingin towork. Eachsaid no, explaining,"I am with theUnion." Greenfield interjected as follows to Armistead, "Now, do you believe thatwe represent a majority of the people." Armistead turned around, walked' in to theplant without making any commentsLater that morning picket signs were obtained and the strikers commenced car-rying them. The picketsignsread as follows: "Chanticleer Employees on Strike,Please Help us Win, Meat Cutters Union Local 657."Later on June 18, Union President Greenfield filed a charge with the MiamiBranch Office of the Board alleging that the Respondent had refused to bargaincollectively with the Union in violation of Section8(a)(1) and(5) of the Act, andhad discharged Alex Smith in violation of Section 8(a)(3).The following week pickets passed out copies of a mimeographed letter explain-ing the reasons for the strike and the Union's various goals for the employees. Inthis letter, which was the first of a series, the Union stated' among other things, asfollows, "When the employer of Chanticleer consistently refused to bargain withthe Union and when he refused to reinstate a worker whom we have charged wasfired for joining the Union, we had no alternative but 'to go out on strike.' "Three weeks later, on July 8, 1965, the Union put out a second letter publicizingthe strike and appealing to the Respondent's customers not to patronize it duringthe strike.Among the statements contained in this letter the following appears:"This is not a fight over wages and hours. This company has consistently refusedto bargain with the union chosen by its employees." A third letter issued by theUnion, after the Board had issued its original complaint on August 4, reiterates thissame theme.The picketing of the plant continued during the rest of June, all of the monthparticipated in the picketing at the beginning and carried picket signs. At someundisclosed time during the strike, Victor Rams, Bernardo Ruano, and WillieBrown obtained other employment. The Respondent stipulated at the hearing thatof the 12 employees who had signed union authorization cards by June 17, 1965,all exceptWalter Dials, Bernardo Ruano, and Willie Brown 'participated in thestrike.The undisputed testimony clearly establishes that all three walked the picketline and carried picketsigns.President Armistead admitted that after he observedWalter Dials wearing a union button in the plant on June 17, the day before thestrike began, he "didn't have too much doubt about Walter Dials."I find that ai of June 18 the Respondent was appraised that 12 ofits employeesin the appropriate unit had selected the Union as their exclusive collective-bargaining representative. The Respondent had previously had a chance toscruti-nize photocopies of the authorization cards of 10 of these employees (the 11 sentwith the Union's letter of June 5 minus the card of Alex Smith who was lawfullyterminated on June 10). Although one of these cards was the one signed byJerome Dozier on Dials' behalf which Aririistead characterized at the hearing asa "phoney," the Respondent did not raise any questions concerning Dials' card initscorrespondence and conversations with the Union concerning its request forrecognition. Any doubts the Respondent might originally have entertained concern-ing Dials' designation of the Union should have been dispelled by hiswearing of aunionbutton in the plant and participating in the strike. The remainingtwo unionadherents were James Fulton and Leroy Lester, who signed cards on June 17 andparticipated in the strike on June 18, thereby demonstrating to the RespondentAlex Smith, who was among the card signers, was also present. Smith is notincludedamong the12 union adherents referred to above because, having been lawfully terminatedon June 10,he was not in the appropriate unit.0Armisteadtestifiedas follows concerningthis incident : "And Mr.Greenfield inter-rupted and said, 'I didn't ask themto come out.' And I said, 'I am sorry,I am not talkingto you rightnow.' And the two men said nothing further and so I immediately went backin."Armistead musthavemisunderstoodGreenfield,for his version is completely incon-sistent with the uncontradicted testimony concerning the sequence of events loading up tothe strike and thereasons forthe strike.I credit Greenfield's testimony. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir selection of the Union as bargaining agent. These 12 employees constituted amajority of the employees in the appropriate unit on June 18, even if Simek, Hus-sey, and Fulk are included in the unit. According to the Respondent's position,there were 22 employees in the appropriate unit on June 18, including Simek,Hussey, and Fulk. In the General Counsel's view, excluding these three, therewere 19 employees in the unit, of whom 12 had signed authorization cards andotherwise demonstrated their support of the Union by June 18.As found above, the Union by letter dated June 5 had requested the Respondentto recognize the Union and to commence bargaining with it. It had reiterated thisrequest in its letter of June 14. Greenfield had orally renewed this request at themeeting at the plant on June 16, and had in effect again requested recognition earlyin the morning of June 18, just after the strike began (when Greenfield spoke toArmistead as the latter briefly questioned Hill and Brown as to whether they weregoing in to work). Yet the Respondent at no time since the 1965 request hasrecognized or bargained collectively with the Union.b.ConclusionsThe amended consolidated complaint alleges that commencing on June 7, 1965,the Respondent refused to bargain collectively with the Union as the exclusive bar-gaining representative of the employees in the unit described above, which is theunit found by the Regional Director to be appropriate in the 1962 representationproceeding. As found above, it isundisputed that the Respondent expressly refusedtheUnion's original request for recognition and bargaining which it received onJune 7. This request as I have found, was repeatedly renewed in the period betweenJune 7 and 18. Even after 12 of the Respondent's employees ceased work onJune 18 and participated in the picketing of the plant which began that day, theRespondent has at no time recognized and bargained collectively with the Union.With the exception of the question whether Paul Simek and Howard Hussey aresupervisors and should be excluded from the unit for this reason and the questionwhether Joan Fulk should be excluded from the unit as an office clerical employee,questions which I need not decide in view of my ultimate decision in this case,there is no dispute in this case as to the appropriate unit.There is a dispute concerning the Union's majority status in the appropriate uniton June 7, when the Respondent received the letter requesting recognition. TheRespondent contends that it was justified in questioning the Union's majority statusas of June 7 for the reason that the Union, to demonstrate its majority status, hadsent with its letter photostatic copies of only 11 authorization cards, including thatofWalter Dials, which, in the Respondent's opinion and in fact, had not beensigned by Dials. At this time, according to the Respondent, there were 21 employ-ees in the appropriate unit, including Simek and Hussey, and 22 if Fulk be included.As justification for including Simek and Hussey in the unit, the Respondent pointsto the fact that the Regional Director in the prior representation proceeding haddetermined that Simek and Hussey were nonsupervisory employees who wereentitled to vote in the election.The General Counsel urges that the Respondent's entire course of conduct,including its conduct after the commencement of the strike, shows that theRespondent's refusal to recognize the Union from the very beginning was notmotivated by a good-faith doubt as to the Union's majority status.It is not necessary for me to resolve the question whether the Respondent wasjustified in questioning the Union's majority status on the basis of the showingmade by it in its letter of June 5, for, in any event, on and after June 18, whena majority of the Respondent's employees, even including Simek, Hussey, and Fulk(12 out of 22), ceased work and commenced picketing the plant, the Respondentcould no longer validly claim that it had a good-faith doubt regarding the Union'smajority status. In the circumstances of this case, in my opinion, even if it beassumedthat the Respondent's initialchallenge of the Union's majority status tohave been in good faith, once a majority of the employees had ceased work andcarried picket signs in front of the plant in association with Union President Green-field, as was done on June 18 and the following days, thereby concretely demon-strating their adherence to the Union, the Respondent could no longer assert, anddid not in fact have, a good-faith doubt as to the Union's majority status. Theobservation of Judge Parker inN.L.R.B. v. Harris-Woodson Company, Inc.179F.2d 720, 723 (C.A. 4), is pertinent here: "The contention that the company wasin doubt as to the union's representing a majority of employees is little short of CHANTICLEER, INC.251absurd in view of the fact that practically all of the employees went out on strikein an attempt to compel the company to bargain with the union." Judge LearnedHand commented to the same effect inN.L.R.B. v. National Seal Corporation, 127F.2d 776, 777 (C.A. 2). See alsoLebanon Steel Foundry v. N.L.R.B.,130 F.2d404, 407 (C.A.D.C.);Seven-Up Bottling Company, of Miami, Inc.,92 NLRB 1622,1623, 1638, modified in other respects, 196 F.2d 424 (C.A. 5), reversed andenforced, 344 U.S. 343;Southern Pine Electric Cooperative,104 NLRB 83d, 845,enfd. 218 F.2d 824 (C.A. 5), cert. denied 350 U.S. 830, 1.Taitel & Son,119 NLRB910,924;M. Benevento Sand & Gravel Co.,131 NLRB 358, 368;Sunrise Lumber& Trim Corp.,115 NLRB 866, 876, enfd. 241 F.2d (C.A. 2), cert. denied 355 U.S.818;Brewery and Beverage Drivers Local No. 67 International Brotherhood ofTeamsters v. N.L.R.B.,257 F.2d 194, 196, footnote 2 (C.A.D.C.);Preston FeedCorporation,134 NLRB 629, 641-642.The Respondent defends its failure to bargain collectively after June 18 on thefollowing grounds:The Union at no time advised of its attempt to cure the Dials' card situation.Itmade no attempt to advise Respondent of the two additional cards (Fultonand Lester) obtained subsequent to the last demand and last rejection. And ofcourse, theUnion did not renew its demand based on the changedcircumstancesRegarding the latter point, I have found that the Union's original request for bar-gaining was a continuing one and that it was repeatedly renewed, including onelast time on the morning the strike began. As to its alleged lack of knowledge ofDials', Fulton's, and Lester's designation of the Union, their presence on the picketline on repeated occasions carrying picket signs, in my opinion, adequately broughthome to the Respondent their desire for union representation. The Respondent fur-ther urges that the language on the picketsigns,which read, over the name of theUnion, "Chanticleer Employees on Strike, Please Help us Win," indicatedan inten-tion "to abandon its claim of majority and, instead, resort to economic pressuresto `better the working conditions.' " I cannot follow the reasoning underlying theRespondent's contention in this regard. In any event, the letters distributed by thestrikers during the strike stated very clearly that the Union was on strike becauseof the Respondent's refusal to recognize and bargain with it.Inmy opinionnone of the grounds relied upon by the Respondent as justificationfor its claimof a continuing doubt as to the Union's majority status after the strike began hasmerit. I conclude that the Respondent, by refusing to recognize and bargain collec-tively with the Union on and after June 18, 1965, has violated Section8(a)(5) ofthe Act 77 Since in the view which I have taken of this case the Union represented a majorityof the employees In the appropriate unit on and after June 18, even if Simek, Hussey, andFulk be included in the unit, It is unnecessary for me to resolve the controversy concern-ing theirInclusionor exclusion from the unit. However, since the Board may disagreewith my view of the case, it may be helpful briefly to set forth below the basis for myconclusions that Simek, Hussey, and Fulk each should be excluded from the appropriateunit.Simek,a salaried employee in the meat department, has his own office in the meat de-partment and gives most of the instructions to the employees in the department. Simeksubstitutes for General Manager Kreske when be is absent, and occasionally countermandsorders previously given by Kreske to meat department employees. Simek disciplines em-ployees, effectively recommends the hiring and firing of employees, and effectively recom-mends for or against giving of pay raises to employees. I conclude that Simek is a super-visorwithin the meaning of Section 2 (13) of the Act.Hussey,the salaried shipping clerk, is in charge of the Respondent's shipping at night.After Armistead leaves around 8 to 10 p.m., no other person having any supervisory powersover the men is present. Hussey directs the driveis and the platform and warehouse em-ployees in the performance of their duties. Hussey determines how long the men will workat night, authorizes drivers to hire helpers, and effectively recommends pay increases foremployees. I conclude that Hussey is a supervisor within the meaning of Section 2(13)of the Act.Fulk, aclerical employee, works in the same office as the other clerical employees whoare concededly office clericals. Fulk is designated on the Respondent's timecards as an"office" employee. Fulk performs the same duties as some of the other office employees ;however, she works at night while the others work In the daytime. I conclude that Fulkshouldbe excluded from the appropriate unit as an office clerical employee. 252DECISIONSOF NATIONAL LABOR RELATIONS BOARD2,The Respondent's unilateral grant of higher wages to nonstrikers andto striker replacementsPayroll records produced by the Respondent show that after the strike beganthe Respondent raised the wages of L. C. Roundtree and Charles Trim, two of itsemployees who did not join the strike, from $1.28% per hour to $1.50 an hour.In addition, these payroll records show that the employees hired to replace theRespondent's drivers, all of whom joined the strike, were each paid $1.50 per hour,and their rate schedules provided for time and one-half for all hours over 40. Onlytwo of the Respondent's striking drivers, Hill and Lester, were paid as much as$1.35 before the strike. The rest received but $1.25 per hour. Before the strike, theRespondent's drivers were paid straight time for overtime.The rate changes discussed in the preceding paragraphs were all put into effectwithout notice to or bargaining with the Union. I have found that on and afterJune 18 the Respondent could no longer validly question the Union's claim ofmajority status and was obligated to recognize and bargain collectively with theUnion. In these circumstances, the Respondents unilateral action with respect tothe wages of both nonstriking employees and striker replacements was clearly vio-lative of Section 8(a)(5) of the Act.N.L.R.B. v. Ciompton-Highland Mills, Inc.,337 U S.217; N.L.R.B. v. Exchange Parts Co.,339 F.2d 829 (C.A.5); St. ClairLime Company,133 NLRB 1301, 1308.Furthermore, the Respondent's grant of wage increases to nonstriking employeesand to striker replacements brought home in concrete fashion to those employeeswho were aware of it that it did not pay to become associated with the Union.Such conduct, therefore, interfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of the Act and violated Section8( a)(1) of the Act, as well.C. The Respondent's refusal to reinstate the strikers in violation ofSection8(a)(3)of the ActOn August 17, while the strikers were still outside the plant, picketing, the Unionmailed the following letter to the Respondent:Dear Mr. Armistead:On behalf of your striking employees we hereby unconditionally requestthat you put the men back to work in their same or substantially similar jobs.Since the National Labor Relations Board is now processing our chargesagainst your company, the men feel that the dispute which gave rise to thestrikewill be resolved by the Board rather than by striking.Accordingly we ask that you put the men back to work and let the disputebe taken care of by the National Labor Relations Board as it is now appar-ently doing. We await your reply.Very truly yoursGerald GreenfieldPresidentThe Respondentsentthe following letter in reply on Wednesday, August 18.Dear Mr. Greenfield:I have your letter of August 17, 1965, relative to the desire of the certainstrikers to return to work.If these employees will apply for reinstatement at the Company premises, Iwill be glad to discuss this matter with them.Yours very trulyCHANTICLEER, INC.(S)Madison ArmisteadMADISON ARMISTEAD,PresidentThis letter presumably was received by the Union on Thursday, August 19.According to President Armistead, not having received any response to his let-ter from the Union by the next afternoon, Friday, August 20, he commencedapproaching the strikers individually and questioning them about returning to work.Armistead,who was accompanied by his attorney, Ray Muller, spoke first toThomas Howell, James Fulton, James Scott, and Jerome Dozier, who were onpicket duty that afternoon. Armistead asked each man individually if he would goback to work under the conditions prevailing before the strike. The strikersrepliedthat they were part of a group and would have to think it over beforegiving him CHANTICLEER, INC.253a definite answer. On Monday, August 23, Armistead, again accompanied by Attor-ney Muller, spoke to Willie Hill, Abe Johnson, and Leroy Lester, who were picket-ing the plant on this occasion.He again asked each striker individually whether hewould go back under the same conditions as before.The answer given was that"we would like to go back as a group because we came out as a group."BetweenAugust 20 and 24 or 25 Armistead, accompanied by the Respondent's secretary-treasurer,contacted the remaining five strikers either at their,homes.or the placeswhich theywere then working regarding returning to work.It is clear from subse-quent events in this case that Armistead in his conversations with employees didnot intend to offer each one immediate reinstatement but was merely ascertainingtheir availability for work.On Monday,August 23,having been informed of Armistead's overtures to theemployees individually, Greenfield wrote Armistead a -letter in which he protestedagainst his attempting to deal with the employees individually,insisted upon beingrecognized as the spokesman for the striking employees,and renewed the strikers'unconditional offer to return to work.Aboutthe same time Greenfield instructedthe strikers to reporten masseto the plant, in accordance with Armistead's requestcontained in his letter of August 18.The strikers,, with the exception of Victor Rams, Willie Brown, and BernardoRuano, who were working.at the time, all reported at the plant on the afternoonof August 26. They selected Thomas Howell and WalterDialsto be their spokes-men. Armistead and Attorney Muller received them in the back of the plant. At thistime Armistead offered to put three drivers back to work promptly and the rest,asHowell understood it, when business picked up. Howell and Dials told Armi-stead that they would think it over. Howell and Dials then joined the rest of thestrikers and they decided to resume picketing.Later Armistead came out and askedthem whether they had made up their minds.They said no. Still later Howell andDials went into the plant and inquired whether the Respondent would reinstatethree drivers and a butcher right away. Armistead refused to do so. Howell, Dials,and the rest thereupon resumed picketing.Thatsame afternoon,August 26, the Respondent sent to the strikers, at theirhome addresses,the following statement on the letterhead of the Respondent:TO THE STRIKING EMPLOYEES:Confirming my conversation with striking employees today, I offer rein-statement to L. Slappy, W. D. Hill and Leroy Lester to start work Wednes-day, September 1, 1965. Further, I told you I would schedule to come backtowork the rest of the strikers thereafter. This rescheduling back to workwould be done over a two-week period.It is my understanding that the group,including Slappy,Hill and Lester,will not return to work unless I take back four strikers on Wednesday andthe rest the following week.If this is not correct, please let me know.Very truly yours,CHANTICLEER, INC.(S)Madison ArmisteadMADISON ARMISTEAD,PresidentThe next day Greenfield sent the Respondent a telegram stating that the Respond-ent'sbulletin of August 26 to the striking employees inaccurately reflected thesubstance of Armistead's offer to Howell and Dials on August 26, but neverthe-less agreeing to have the strikers report for work in accordance with the scheduleset forth in said bulletin.With respect to the reason for his delay in offering the men reinstatement,Armistead testified as follows:To take these men back I would have had to let go employees who wereworking and I hated to turn them out on a minute's notice.Itwas mucheasier to take them back in groups of two or three certainly so as to becompleted in two weeks.Ididn't feel it was unreasonable and I felt anobligation to those other people.Slappy, Hill, and Lester reported back for work on September 1 as scheduled.Thereafter, the Respondent notified the Union by telegrams to have the remain-ing nine striking employees report for work at spcified times within the next 10days. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence set forth above concerning the events before and during thestrike clearly establishes that one of the main reasons for the strike was theRespondent's refusal to recognize and bargain collectively with the Union, whichIhave found to be an unfair labor practice on and after June 18, when amajority of the Respondent's employees, by ceasing work and picketing the plant,demonstrated to the Respondent that they were supporting the Union in itsrequests for recognition and bargaining. As unfair labor practice strikers, thestriking employeeswere entitled to reinstatement upon request. Although theUnion on August 17 made an unconditional request on behalf of the strikingemployees for reinstatement, the Respondent, by its letter of August 18 to theUnion, parried the Union's request, stating only that if the strikers would person-ally apply for reinstatement the Respondent would discuss the matter with them.Thereafter, the Respondent, ignoring the fact that the Union was the chosenrepresentative of the strikers, bypassed the Union, approaching certain strikersindividually and inquiring as to their availability for reinstatement. None of thestrikerswas reinstated promptly after the request for reinstatement was made in-their behalf.As tosome,the Respondent delayed over 3 weeksin offering themreinstatement. The Respondent's only explanation for its delay is that it did notwant to suddenly discharge the employees whom it had hired to replace the-strikers.But this is not a tenable explanation. As unfair labor practice strikers,the strikers here involved were entitledto reinstatementupon request. TheRespondent'sdelay in offering them reinstatement constituted discriminationagainst them because of their strike or union activities and violated Section8(a)(3) of the Act. Furthermore, the Respondent's bypassing of the Union in-connectionwith its offers of reinstatment to individual employees breached its,duty to deal exclusively with their chosen representative, the Union, and tendedto undermine the employees' support of the Union. Such conduct constituted afurther violation of Section 8(a)(5) of the Act and violated Section 8(a)(1) ofthe Actas well.D. The Respondent's alleged acts of interference, restraint, and coercion inviolationof Section 8(a) (1) of the ActThe amended consolidated complaint alleges that the Respondent violated Sec-tion 8(a)(1) of the Act "by unilaterallydiscontinuingthe right ofemployees topurchase meat directly from Respondent." The record shows that for some timethe Respondent had permitted its employees to buy meat from it at a discount andhad allowed them to pay for it out of subsequent pay checks. From time to time,because of losses incurred on the credit sales, the Respondent had discontinuedsales on credit, but had continued to sell meat to the employees for cash.Thomas Howell testified that "after the signing of the cards" General ManagerKreske told him "that the boys had messed up everything, and the old man(Armistead)won't let you purchase any more meat." Several other employeesgave testimony concerning the Respondent'sdiscontinuance,for a time at least,of the sale of meat to employees either on credit or for cash.At thetime this privilege was withdrawn the Respondent'ssupervisorswererefraining from the normal pleasantries in which they customarily engaged withemployees in the plant,and were speaking to the employees only when the needsof the business required it.GeneralManager Kreske was not called as a witness.Armistead testified thatthe employees were never forbidden to purchase meat for cash and that if "theymisunderstood it for any reason [he didn't] know about it." While the employees'testimony about the Respondent's stopping the sale of meats to its employees isnot altogether free from confusion,I find, in accordance with Howell's testimonyquoted above,that after the Union requested recognition,the Respondent did fora time deprive the employees of the privilege to buy meat even for cash.The Respondent's unprecedented withdrawal of the meat buying privilege at atimewhen the Respondent was challenging the Union's assertion of majoritystatus,I find,constituted an act of retaliation against its employees for seekingunion representation.Such conduct necessarily interfered with, restrained, andcoerced the Respondent's employees in violation of Section 8 (a) (1) of the Act.The amended consolidated complaint contains allegations to the effect that theRespondent further interfered with its employees in the exercise of their rightsunder the Act (a) by requiring an employee to come to work earlier than he hadbeen accustomed to on Wednesday and Friday nights and (b) by unilaterally CHANTICLEER, INC.255assigning a day shift employee to the night shift. These incidents are alleged tohave taken place after the Respondent received the Union's requestfor recogni-tion.In support of (a) the General Counsel relies on the testimonyof JeromeDozier, as follows:He [Paul Simek] asked me, am I going to be early tomorrownight, and Isaid, I could come in earlier if you want me to but I planned to go to mychurch.And he said, "Well, come in early becausetherewas a big messgoing on up in the office and all this late coming in had to be cut out."and he told me to come in early tomorrow night and I said, "Okay, I willcome in early."Regarding (b), the General Counsel cites the testimony of VictorRams, quotedbelow:He [Paul Simek] say, "Victor, come over here." And he called me theninside the little office and he say to me, "I am goingto put you on thenight shift and if you like it it's all right and if you don't like it, . . . youcan go home."The foregoing testimony of Dozier and Rams, in my opinion, is too cryptic toconstitute a basis for a finding of unlawful interference, restraint,and coercionunder the circumstances of this case. The record in this case is barrenof anti-union threats and open expressions of hostility to the Union. In view of thisbackground and the further fact, as the record shows, that changes ofassign-ments are frequently made in the course of the Respondent's business,I concludethat these allegations of the complaint should be dismissed.CONCLUSIONS OF LAW1.All of the Respondent's employees at its Miami, Florida, plant,includingtruckdrivers, platform men (shipping clerks and warehousemen), and meat depart-ment employees, but excluding salesmen, office clerical employees,guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.2.On and at all times since June 18, 1965, Meat Cutters, Packinghouse Work-ers & Food Handlers District Union Local #657, Amalgamated Meat Cutters &ButcherWorkmen of North America, AFL-CIO, has been the exclusive bargain-ing representative of the employees in the aforesaid collective-bargaining unit.3.By refusing on and after June 18, 1965, to recognize and bargain collec-tivelywithMeat Cutters, Packinghouse Workers & Food Handlers District UnionLocal #657, Amalgamated Meat Cutters & Butcher Workmen of North America,AFL-CIO, as the exclusive bargaining representative of the employeesin an appro-priate bargaining unit, the Respondent has engagedin unfairlabor practices inviolation of Section 8(a)(S) and (1) of the Act.4.By unilaterally changing the wage rates of nonstrikingemployees andstriker replacements the Respondent has engaged in unfair labor practicesin viola-tion of Section 8(a)(5) and (1) of the Act.5.By approaching the striking employees individually concerning their returntowork instead of communicating with the Union, their designatedbargainingrepresentative, the Respondent has engaged in further unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act.6.The strike, in which some of the Respondent's employeesengaged commenc-ing on June 18, 1965, was precipitated by and prolonged by the Respondent'sunfair labor practice in refusing to recognize and bargain collectively with theUnion.7.By refusing the Union's unconditional requests for the reinstatement of thestriking employees and by delaying in offering them reinstatement, the Respond-ent has discriminated in regard to the hire and tenure of employment of thestriking employees, thereby discouraging membership in Meat Cutters, Packing-house Workers & Food Handlers District Union Local #657, Amalgamated MeatCutters & Butcher Workmen of North America, AFL-CIO, in violation of Section8(a)(3) and (1) of the Act.8.By discontinuing the employees' privilege of buying meat at a discount dur-ing the organizing campaign the Respondent has interfered with, restrained, and 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, therebyengaging in unfairlaborpractices in violation of Section 8(a)(1)of the Act.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, myRecommended Order will direct that the Respondent cease and desist therefromand 'take certain affirmative action to effectuate the policies of the Act, includingbargaining collectively with the Union, upon request.to strikerswho had unconditionally offered to return to work after a strikecaused and prolonged by the Respondent's unfair labor practices. My Recom-mended Order will provide that the Respondent make its striking employeeswhole for their losses resulting from the Respondent's delay in offering themreinstatement, by payment to each of them of a sum of money he would nor-mally have earned as wages from August 19, 1965, the date on which the Respond-ent received the Union's letter offering to return all the strikers to work uncon-ditionally, until the date the Respondent's subsequent offers of reinstatement wereto become effective, together with interest, less net interim earnings. Since therecord in this case shows that the Respondent ultimately offered reinstatementthrough the Union to each of the striking employees here involved,no reinstate-ment provisions will be included in my Recommended Order.Upon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERThe Respondent, Chanticleer, Inc.,Miami, Florida, its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively with Meat Cutters,Packing-house Workers & Food Handlers District Union Local #657, Amalgamated MeatCutters & Butcher Workmen of North America, AFL-CIO,as the exclusive rep-resentativeof the employees in the appropriateunit stated in paragraph 1 of theConclusions of Law above.(b) Changing the wage rates, or other terms and conditions of employment ofits employees without first notifying Meat Cutters, Packinghouse Workers & FoodHandlers District Union Local #657, Amalgamated Meat Cutters & Butcher Work-men of North America, AFL-CIO, and givingsaid labor organizationan oppor-tunity to bargain collectively with it concerning such proposedchanges.(c)Negotiating directlywith individual striking employeesconcerning theirreturn to work.(d)Discouraging membership in the above-named,or any otherlabor organiza-tion, by refusing to reinstate, or delayingthe reinstatement of, employees becauseof their union or strike activities, or in any othermanner discriminating in regardto hire or tenure of employment, or any term or condition of employment.(e)Discontinuingits employees' privilege of buyingmeat at a discount or anyother employee privilege because of the employees'union activities.(f) In any like or related manner inteifering with, restraining, or coercing itsemployees in the exercise of the right of self-organization, to form labororganiza-tions, to join or assist Meat Cutters, Packinghouse Workers & Food Handlers Dis-trictUnion Local #657, Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosingand to engage in concertedactivi-ties for the purpose of collective bargaining or other mutualaid or protection orto refrain from any or all such activities.2 Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Upon request, recognize and bargain collectively with Meat Cutters, Pack-inghouseWorkers & Food Handlers District Union Local #657, AmalgamatedMeat Cutters & Butcher Workmen of North America, AFL-CIO,as the exclusiverepresentative of the employees in the appropriate unit set forth in paragraph 1 ofthe Conclusions of Law above.(b)Make whole Willie Brown. Walter Dials, Jerome Dozier,JamesFulton,WillieHill,Thomas Howell, Abraham Johnson, Leroy Lester, VictorRams, Ber-nardo Ruano, James Scott, and Lawrence Slappy for any loss of pay they may CHANTICLEER, INC.257"have suffered by reason of the Respondent'sdelay in offering them reinstatementin the manner prescribed in the section above entitled"The Remedy."(c) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports,and all other records necessary to analyze theamounts of backpay due.(d)Post at its Miami, Florida,plant copies of the attached notice marked"Appendix." 8Copies of said notice, to be furnished by the Regional Director forRegion 12,after being duly signed by an authorized representative of Respondent,be posted by the Respondent immediately upon receipt thereof and maintained byit for a period of 60 consecutive days thereafter in conspicuous places, including all,places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(e)Notify the Regional Director for Region 12, in writing,within 20 days fromthe receipt of this Recommended Order, what steps the Respondent has taken tocomply herewith.9s La the event that this Recommended Order Is adopted by the Board the words "aDecision and Order"shall be substituted for the words"a Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."OIn the event that this Recommended Order Is adopted by the Board,this provisionshall be modified to read."Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended,we hereby notify our employees that:WE WILL NOT change the wage rates or other terms or conditions of employ-ment of our employees without first notifying Meat Cutters,PackinghouseWorkers & Food Handlers District Union Local#657,Amalgamated MeatCutters&ButchersWorkmen of North America, AFL-CIO, and giving it anopportunity to bargain collectively with us concerning such proposed charges.WE WILL NOT negotiate directly with our employees individually.WE WILL NOT discourage membership in Meat Cutters, Packinghouse Work-ers & Food Handlers District Union, Local#657, Amalgamated Meat Cutters& Butcher Workmen of North America, AFL-CIO,or any other union, byrefusing to reinstate or delaying the reinstatement of unfair labor practicestrikers,or by discriminating against employees in any other manner in regardto their hire or tenure of employment or any term or condition of employment.WE WILL NOT in discontinue our employees'privilege of buying meat at adiscount or any other employee privilege because of their union activities.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist Meat Cutters, Packinghouse Workers &Food Handlers District Union,Local #657, Amalgamated Meat Cutters &ButcherWorkmen of North America, AFL-CIO,or any other labor organi-zation, to bargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities.WE WILL, upon request, recognize and bargain collectively with Meat Cut-ters,PackinghouseWorkers & Food Handlers District Union Local #657,Amalgamated Meat Cutters&ButcherWorkmen of North America, AFL-CIO, as the exclusive representative of all our employees,including truck-drivers and platform men(shipping clerks and warehousemen)andmeatdepartment employees,but excluding salesmen, office clerical employees,guards, and supervisors as defined in the Act.2 6 4-18 8-6 7-v o f 161-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole Willie Brown, Walter Dials,Jerome Dozier, JamesFulton,WillieHill,Thomas Howell, Abraham Johnson, Leroy Lester, VictorRams,BernardoRuano,JamesScott and Lawrence Slappy fortheir lossesresultingfrom our delayin accepting their unconditional offers to return towork.CHANTICLEER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any questions concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 706Federal Office Building, 500 Zack Street, Tampa, Florida 33602, Telephone 228-7711,Extension 257.John LangenbacherCo., Inc.andCarl Blum.Case 2-CA-10806.October 21,1966DECISION AND ORDEROn July 1, 1966, Trial Examiner Arthur M. Goldberg issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er's Decision. The Trial Examiner further found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended that those allegations be dismissed.Thereafter, the Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief. The General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.]1 On p. 24, 1. 26, of the Trial Examiner's Decision delete "United Steel Workers of Amer-ica,APL-CIO" and substitute therefor "Local 34, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (Ind.)."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed on October 18, 1965, by Carl Blum,an individual,the com-plaint herein issued on December 30, 1965, alleging that John Langenbacher Co.,161 NLRB No. 20.